Citation Nr: 1549845	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-17 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea.

2.  Entitlement to a rating in excess of 30 percent for left total knee replacement.  


REPRESENTATION

Veteran represented by:  Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  These matters come before the Board of Veterans' Appeals (Board) from November 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2013, a videoconference hearing was held before a Veterans Law Judge other than the undersigned; a transcript of the hearing is associated with his claims folder.  In July 2015, the Veteran indicated in a statement that he did not desire to have another hearing before the Veterans Law Judge who would decide his appeal.  

In June 2014, the Board promulgated a decision, denying the Veteran service connection for a sleep disability, to include sleep apnea, as well as other claims.  He appealed the Board's decision in part, that is, only as to the denial of service connection for a sleep disability, to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the sleep disability claim is concerned, and remand the case to the Board.  The Court in a June 2015 Order granted the Joint Motion, and remanded the matter to the Board for readjudication consistent with the terms of the Joint Motion.  The Court also dismissed the other claims decided by the Board in June 2014.

There are two additional issues on appeal -service connection for a cardiac disability, to include ischemic heart disease, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) - both of which were addressed in the Board's Remand of June 2014.  As the RO has not yet undertaken the further development of these issues, they will not be addressed herein.  However, intervening actions by the RO granting service connection for left total knee replacement in a July 2015 rating decision will impact the development of the TDIU claim, insofar as a VA examiner will also need to consider whether the newly-service connected left knee disability, individually or in combination with the other service-connected disabilities, is sufficient to preclude the Veteran from securing and following substantially gainful employment.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 Joint Motion, the parties agreed that the Board erred by determining that the VA had obtained all private medical records relevant to the claim, when two documents in the record indicate that there are outstanding private medical records that have yet to be associated with the file.  Those records consist of an October 2011 record request to the Sleep Disorder Center of Alabama, which contains a handwritten note stating that the Veteran's hospital held his records/charts, and a November 2013 Board hearing transcript, which showed that the Veteran's attorney referenced missing records for 2005 from Decatur General Hospital.  It was not clear from the claims file whether the outstanding medical records referenced in the foregoing documents were one and the same.    

VA has a duty to assist the claimant in the development of the claim, and such duty includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, such as obtaining records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c).  In light of the parties' agreement that the Board must ensure that the RO takes appropriate action to obtain the records in question, the case will be remanded in accordance with the terms of the Joint Motion.  

Additionally, a July 2015 rating decision, granted the Veteran service connection for left total knee replacement, rated 30 percent effective in May 2015.  In an August 2015 statement, the Veteran filed a timely disagreement with the rating assigned, asserting that he felt a 100 percent rating was warranted.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issue for which he has filed a notice of disagreement in August 2015.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to furnish medical records, relating to his treatment for a sleep disability by private health care providers, cited in an October 2011 record request to the Sleep Disorder Center of Alabama (which contained a handwritten note stating that the Veteran's hospital held his records/charts) and in the 2013 Board hearing transcript (which shows that the Veteran's attorney noted that there were missing records for 2005 from Decatur General Hospital).  Alternatively, the AOJ should ask him to provide a medical release(s), authorizing VA to obtain such records on his behalf.  

2.  Thereafter, if any evidence is subsequently added to the file pertaining to the claim of service connection for a sleep disability to include sleep apnea, the AOJ should review that evidence and, if deemed warranted under 38 U.S.C.A. § 5103A(d) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his sleeping disability including whether it is related to his service.  

3.  After the foregoing is completed, the AOJ should adjudicate the Veteran's claim seeking service connection for a sleep disability, to include sleep apnea.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and return the case to the Board.
4.  The AOJ should also issue a SOC (to the Veteran and his representative) addressing the claim of entitlement to a rating in excess of 30 percent for left total knee replacement.  In order to perfect an appeal to the Board in the matter, the Veteran must timely file a substantive appeal following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

